      Case 18-28803                Doc 62        Filed 11/23/19 Entered 11/23/19 22:35:27                             Desc Imaged
                                                 Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Travis Augustine Martin                                   Social Security number or ITIN        xxx−xx−4524
                      First Name   Middle Name   Last Name                      EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                        Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court          District of Utah           Date case filed in chapter 13 : 11/23/18
Case number: 18−28803 RKM                                          Date case converted to chapter 7: 7/21/19
Official Form 309A (For Individuals or Joint Debtors) (12/15)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and
trustees, including information about the meeting of creditors and deadlines. Read
all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov). Case status
information is available at no charge through "Simple Case Lookup" on the court's website (www.utb.uscourts.gov) or by calling
the Voice Case Information System (VCIS) at 1−866−222−8029 #85.

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                            About Debtor 1:                                          About Debtor 2:

1.      Debtor's full name                  Travis Augustine Martin

2.      All other names used in the
        last 8 years

3.     Address                             6678 S Alfred Way
                                           Salt Lake City, UT 84123

4.     Debtor's attorney                   David L. Fisher                                          Contact phone 801−931−9001
                                           Fisher Law Group PLLC
       Name and address                    2825 East Cottonwood Parkway Suite 500                   Email: fisherlawllc@lawyer.com
                                           Cottonwood Heights, UT 84121

5.     Bankruptcy trustee                  Mary M. Hunt tr                                          Contact phone (801) 933−7360
                                           Dorsey & Whitney
       Name and address                    111 S. Main Street, 21st Floor                           Email: hunttrustee@dorsey.com
                                           Salt Lake City, UT 84111
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Date Generated: 11/21/19                                                                                       For more information, see page 2 >
     Case 18-28803                    Doc 62      Filed 11/23/19 Entered 11/23/19 22:35:27                                     Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Travis Augustine Martin                                                                                                Case number 18−28803

6. Bankruptcy clerk's office                    United States Bankruptcy Court                                  Hours open: 8:00 AM to 4:30 PM,
                                                District of Utah                                                Monday − Friday
    Documents in this case may be filed at this 350 South Main #301
    address. You may inspect all records filed Salt Lake City, UT 84101                                         Contact phone: (801) 524−6687
    in this case at this office or online at
    www.pacer.gov.
                                                                                                                Website: www.utb.uscourts.gov
                                                 Clerk of Court: David A. Sime

7. Meeting of creditors                          The meeting may be continued or adjourned to a                 Meeting to be held on:
                                                 later date.                                                    December 19, 2019 at 03:00 PM
    Debtors must attend the meeting to be
    questioned under oath. In a joint case,      All individual debtor(s) must provide picture
    both spouses must attend. Creditors may      identification and proof of social security number Location:
    attend, but are not required to do so.
                                                 to the trustee at the meeting of creditors. Failure 405 South Main Street, Suite 250,
                                                 to do so may result in your case being dismissed. Salt Lake City, UT 84111

8. Presumption of abuse                          The presumption of abuse does not arise.

                                                 If the presumption of abuse arises, you may have the right to file a motion to dismiss the case under 11
                                                 U.S.C. § 707(b). Debtors may rebut the presumption by showing special circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                   Filing deadline:
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:                                                   2/18/20
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).



                                                 Deadline to object to exemptions:                              Filing deadline:
                                                 The law permits debtors to keep certain property as            30 days after the
                                                 exempt. If you believe that the law does not authorize an
                                                                                                                conclusion of the
                                                 exemption claimed, you may file an objection.
                                                                                                                meeting of creditors

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                              page 2
        Case 18-28803       Doc 62     Filed 11/23/19 Entered 11/23/19 22:35:27             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                            District of Utah
In re:                                                                                  Case No. 18-28803-RKM
Travis Augustine Martin                                                                 Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 1088-2           User: fsl                    Page 1 of 2                   Date Rcvd: Nov 21, 2019
                               Form ID: 309A                Total Noticed: 42


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 23, 2019.
db             +Travis Augustine Martin,    6678 S Alfred Way,    Salt Lake City, UT 84123-6519
aty            +P. Matthew Cox,    Snow Christensen & Martineau,    10 Exchange Place, 11th Floor,
                 P.O. Box 45000,    Salt Lake City, UT 84145-5000
11166398       +Bank of America,    4909 Savarese Circle,   Fl1-908-01-50,    Tampa, FL 33634-2413
11195304       +Bank of America, N.A.,    P O Box 982284,   El Paso, TX 79998-2284
11206401       +Chase Bank USA, N.A.,    c/o Robertson, Anschutz & Schneid, P.L.,
                 6409 Congress Avenue, Suite 100,    Boca Raton, FL 33487-2853
11178229       +Chrysler Capital,    1601 Elm St Ste 800,   Dallas TX 75201-7260
11171250       +Conn Appliances, Inc.,    c/o Becket and Lee LLP,    PO Box 3002,   Malvern PA 19355-0702
11201294       +Unifund CCR,    10625 Techwoods Circle,   Cincinnati, OH 45242-2846

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: fisherlawllc@lawyer.com Nov 22 2019 02:35:12        David L. Fisher,
                 Fisher Law Group PLLC,    2825 East Cottonwood Parkway Suite 500,
                 Cottonwood Heights, UT 84121
tr             +EDI: BMMHUNT.COM Nov 22 2019 07:28:00       Mary M. Hunt tr,    Dorsey & Whitney,
                 111 S. Main Street, 21st Floor,     Salt Lake City, UT 84111-2176
11166395       +EDI: AFNIRECOVERY.COM Nov 22 2019 07:28:00       Afni, Inc.,    Attn: Bankruptcy,    Po Box 3427,
                 Bloomington, IL 61702-3427
11166396       +EDI: APPLIEDBANK.COM Nov 22 2019 07:28:00       Applied Bnk,    Attn: Bankruptcy,    Po Box 17125,
                 Wilmington, DE 19850-7125
11351360       +EDI: AZDEPREV.COM Nov 22 2019 07:28:00       Arizona Department of Revenue,     2005 N Central Ave,
                 Suite 100,    Phoenix, AZ 85004-1546
11166397       +E-mail/Text: bk@avant.com Nov 22 2019 02:35:55       Avant,    Attn: Bankruptcy,    Po Box 9183380,
                 Chicago, IL 60691-3380
11166399        EDI: BANKAMER.COM Nov 22 2019 07:28:00       Bank Of America,    Attn: Bankruptcy,    Po Box 982238,
                 El Paso, TX 79998
11166633        E-mail/PDF: resurgentbknotifications@resurgent.com Nov 22 2019 02:37:29
                 CACH, LLC C/O Resurgent Capital Services,     PO Box 10587,    Greenville, SC 29603-0587
11166406        E-mail/Text: customercareus@creditcorpsolutionsinc.com Nov 22 2019 02:35:15
                 Credit Corp Solutions,    180 W Election Rd Ste 20,     Draper, UT 84020
11166400       +E-mail/Text: collections@canyonstatecu.org Nov 22 2019 02:35:50        Canyon State Credit Un,
                 Attn: Bankruptcy,    3440 W Deer Valley Rd,    Phoenix, AZ 85027-2258
11166401       +EDI: CAPITALONE.COM Nov 22 2019 07:28:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
11188335        EDI: CAPITALONE.COM Nov 22 2019 07:28:00       Capital One Bank (USA), N.A.,     PO Box 71083,
                 Charlotte, NC 28272-1083
11166402       +EDI: CHASE.COM Nov 22 2019 07:28:00       Chase Card Services,    Correspondence Dept,
                 Po Box 15298,    Wilmington, DE 19850-5298
11166403       +EDI: CITICORP.COM Nov 22 2019 07:28:00       Citicards,
                 Citicorp Credit Services/Attn: Centraliz,     Po Box 790040,    Saint Louis, MO 63179-0040
11166404        EDI: WFNNB.COM Nov 22 2019 07:28:00       Comenity Capital/Zales,    Attn: Bankrutptcy Dept,
                 Po Box 18215,    Columbus, OH 43218
11166405       +E-mail/Text: bncnotices@becket-lee.com Nov 22 2019 02:36:09        Conn’s HomePlus,
                 Attn: Bankruptcy,    Po Box 2358,    Beaumont, TX 77704-2358
11166407       +E-mail/PDF: creditonebknotifications@resurgent.com Nov 22 2019 02:37:27         Credit One Bank,
                 Attn: Bankruptcy,    Po Box 98873,    Las Vegas, NV 89193-8873
11166408       +EDI: DISCOVER.COM Nov 22 2019 07:28:00       Discover Financial,    Po Box 3025,
                 New Albany, OH 43054-3025
11166409       +E-mail/Text: bk@lendingclub.com Nov 22 2019 02:35:53        LendingClub,    Attn: Bankruptcy,
                 71 Stevenson St, Ste 1000,    San Francisco, CA 94105-2967
11166410       +E-mail/Text: bankruptcy@matcotools.com Nov 22 2019 02:36:10        Matco Tools,    Attn: Bankruptcy,
                 4403 Allen Rd,    Stow, OH 44224-1096
11166411       +EDI: MID8.COM Nov 22 2019 07:28:00       Midland Funding,    2365 Northside Dr Ste 300,
                 San Diego, CA 92108-2709
11202425       +EDI: MID8.COM Nov 22 2019 07:28:00       Midland Funding LLC,    Po Box 2011,
                 Warren MI 48090-2011
11168026        EDI: PRA.COM Nov 22 2019 07:28:00       Portfolio Recovery Associates, LLC,     POB 41067,
                 Norfolk VA 23541
11166412       +EDI: PRA.COM Nov 22 2019 07:28:00       Portfolio Recovery,    Po Box 41021,
                 Norfolk, VA 23541-1021
11166413       +E-mail/PDF: resurgentbknotifications@resurgent.com Nov 22 2019 02:36:57
                 Resurgent Capital Services,    Po Box 10587,    Greenville, SC 29603-0587
11166414       +EDI: DRIV.COM Nov 22 2019 07:28:00       Santander Consumer USA,    Attn: Bankruptcy,
                 Po Box 961245,    Fort Worth, TX 76161-0244
11166415       +EDI: RMSC.COM Nov 22 2019 07:28:00       Syncb/ccsycc,    Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
11162781       +EDI: RMSC.COM Nov 22 2019 07:28:00       Synchrony Bank,
                 Care of PRA Receivables Management, LLC,     PO Box 41021,    Norfolk, VA 23541-1021
11166416       +EDI: RMSC.COM Nov 22 2019 07:28:00       Synchrony Bank/Amazon,    Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
11166417       +EDI: RMSC.COM Nov 22 2019 07:28:00       Synchrony Bank/Lowes,    Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
          Case 18-28803            Doc 62       Filed 11/23/19 Entered 11/23/19 22:35:27                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 1088-2                  User: fsl                          Page 2 of 2                          Date Rcvd: Nov 21, 2019
                                      Form ID: 309A                      Total Noticed: 42


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
11166418       +EDI: RMSC.COM Nov 22 2019 07:28:00     Synchrony Bank/Sams,    Attn: Bankruptcy,   Po Box 965060,
                 Orlando, FL 32896-5060
11166419       +EDI: RMSC.COM Nov 22 2019 07:28:00     Synchrony Bank/Walmart,    Attn: Bankruptcy Dept,
                 Po Box 965060,   Orlando, FL 32896-5060
11203464        EDI: AIS.COM Nov 22 2019 07:28:00     Verizon,    by American InfoSource as agent,
                 PO Box 248838,   Oklahoma City, OK 73124-8838
11166420       +EDI: VERIZONCOMB.COM Nov 22 2019 07:28:00      Verizon Wireless,
                 Attn: Verizon Wireless Bankruptcy Admini,   500 Technology Dr, Ste 550,
                 Weldon Spring, MO 63304-2225
                                                                                             TOTAL: 34

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
11409851          Santander Consumer USA Inc. dba Chrylser Capital
11169304*       ++PORTFOLIO RECOVERY ASSOCIATES LLC,   PO BOX 41067,   NORFOLK VA 23541-1067
                 (address filed with court: Portfolio Recovery Associates, LLC,    POB 41067,                         Norfolk VA 23541)
                                                                                                                    TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 23, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 21, 2019 at the address(es) listed below:
              David L. Fisher   on behalf of Debtor Travis Augustine Martin fisherlawllc@lawyer.com,
               fisherdr81428@notify.bestcase.com
              Mary M. Hunt tr   hunttrustee@dorsey.com, hunt.peggy@dorsey.com;UT18@ecfcbis.com
              P. Matthew Cox   on behalf of Creditor   Santander Consumer USA Inc. dba Chrylser Capital
               bankruptcy_pmc@scmlaw.com
              United States Trustee   USTPRegion19.SK.ECF@usdoj.gov
                                                                                            TOTAL: 4
